Citation Nr: 1400659	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-41 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for degenerative joint disease of the right elbow. 

2.  Entitlement to a compensable rating for degenerative joint disease of the left elbow. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1971 to November 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In January 2012, the Veteran asserts that his service-connected elbow disabilities had worsened since he was last examined by VA in July 2009.  The Veteran also asserts that he has nerve damage associated with degenerative joint disease.   As there appears to be a material change in the disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted.

Also in January 2012, the Veteran stated that he was receiving disability benefits found the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration. 



2.  Afford the Veteran a VA examination to determine the current severity of the service-connected degenerative joint disease of each elbow.

The VA examiner is asked to describe: 

a).  Range of flexion and abduction and any additional limitation of flexion or abduction, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or abduction. 

b).  Any objective neurological abnormality, and, if so, whether the neurological findings are due to degenerative joint disease or a manifestation of a separate condition. 

The Veteran's file must be made available to the examiner for review. 

3.  After the above development has been completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


